DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 10-11 and 15-17 are pending.  Claim 1 is amended.  Claim 5, 7-9, 12-14 and 18 are canceled.
Claim 17 is withdrawn as being directed to non-elected inventions, there being no allowable linking claim.  Claims 1-4, 6, 10-11 and 15-16 are examined on their merits. 


Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn  
Claim Rejections - 35 USC § 103
In light of the amendments to the claim the rejection of claims 1-4, 6, 10-11 and 15-16 under 35 U.S.C. 103 as being unpatentable over Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) in view of Moore et al US 2011/0171187 (7/14/2011) and Hayashi et al. US 2013/0287827(10/31/2013) is withdrawn. 

Double Patenting
In light of the filing and approval of the terminal disclaimer the rejection of claims 1-4, 6, 10-11 and 15-16 as being unpatentable over claims 1-12 and 14 of U.S. Patent No. 10,888,538 in view of Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) and Hayashi et al. US 2013/0287827(10/31/2013) on the ground of nonstatutory obviousness-type double patenting is withdrawn. 


New Rejections    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Diguet et al. US 2011/0223289 (9/15/2011) (6/11/2019 IDS) in view of Moore et al US 2011/0171187 (7/14/2011), Chicklowski US 2015/0231213 (8/20/2015) and Hayashi et al. US 2013/0287827(10/31/2013) is maintained. 
Diguet et al. (Diguet) US 2011/223289 discloses a selection of PUFA in its salt form and a selection of soy, lupin or another plant protein hydrolysate as the matrix and protective colloid component. (See [0015], [0011]-[0013] and [0036]). US 2011/223289 teaches that soy or lupin protein hydrolysates act as protective colloids and protein hydrolysates from pear, rice or corn can be used as a protective matrix of PUFAs which may be in their salt form.  Diguet teaches PUFA beadlets. (See [0040]).   Diguet teaches the use of encapsulated particles containing PUFAs embedded in a protein matrix for the preparation of extruded food and the PUFA-supplemented extruded food itself. (See Abstract).
The protein hydrolysate is from a corn which is a starch containing plant as called for in instant claims 1 and 8.  In [0016] Diguet teaches that the PUFAs of preferred interest are DHA which stands for docosahexanoic acid.  Docosahexanoic acid is called for in instant claim 6.  The protein hydrolysate may be from 20-99% which overlaps with the from 10-75% called for in claim 1.
Diguet teaches that beads containing PUFAs and PUFA powder, can be incorporated into food and can give the final product excellent sensory properties. (See [0011]).  Diguet teaches a breakfast cereal in its Examples. (See [0039]). The breakfast cereal is a food product that incorporates the PUFAs as called for in instant claims 1.  The beads are spray-dried residue of an aqueous mixture as called for in instant claim 1. (See [0012-0013] and [0037]).
The beads or particles can be about 10 -10000 microns. (See [0012]).  About 10-10000 microns overlaps with the 10-200 microns called for in instant claim 2 and also overlaps with the 200-1000 microns in instant claim 4.  About 10-10000 microns also overlaps with the more than 1000 microns in claim 4.  The PUFAs are present in an amount of about 0.1 to 10% which overlaps with the 5-80% called for in instant claim 1. (See [0033]).
Diguet does not teach a sugar alcohol, sorbitol, ascorbic acid, a sodium salt of a PUFA and does not teach gum Arabic.  These deficiencies are made up for with the teachings of Moore et al., Chichlowski et al. and Hayashi et al.
Moore et al. (Moore) teaches a compositions that are dietary supplements for the promotion and repair of bone and joints.  (Abstract).  Moore teaches particles in the composition that are less than 1000 microns.  
Moore also teaches that its composition can also comprise mannitol as a filler which is a sugar alcohol as called for in instant claim 10.   (See [0067]).  Moore teaches that the sugar alcohol ca be present in an amount of about 25% or less which overlaps with the up to 30% called for in instant claim 10. (See [0079]).  Moore teaches that a gum can be present in an amount of about 25% or less which overlaps with the up to 30% called for in instant claims 1 and 10. (See [0079]).  
Moore also teaches that its composition may include antioxidants such as ascorbic acid. (See [0057-0058]). Moore teaches that antioxidants are desirable in a dietary supplement. (See [0057]).  Antioxidants are called for in instant claim 11 and ascorbic acid is called for in instant claim 15.  Moore also teaches that it can comprise a diluent of sorbitol as called for in instant claim 16. (See [0071]).  
Chichlowski et al. (Chichlowski) teaches nutritional compositions that can reduce anxiety and stress-induced inflammatory response in a pediatric subject when consumed that contains lactoferrin and prebiotic composition including polydextrose and/or galactooligosacharides. (See Abstract). The nutritional composition contains a source of PUFAs. (See [0088]).  
Chichlowski teaches that the nutritional composition can comprise stabilizers and gum arabic is a preferred stabilizer. (See [0171]).  Gum arabic is called for in instant claim 1.   
Hayashi et al. (Hayashi) teaches a composition for personal use that comprises liposomes that can contain PUFA salts. (See Abstract).  Hayahsi teaches that the sodium salts of PUFAs are very stable over time. (See Abstract and [0035]).  The sodium salt of a PUFA is called for in instant claim 1.
Thus, it would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Diguet 20-99% corn protein hydrolysate and DHA  beadlets to add mannitol, so the composition has a suitable filler, and sorbitol so the composition has a suitable diluent and ascorbic acid so the composition has a desirable antioxidant as taught by Moore. 
Thus, it would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Diguet 20-99% corn protein hydrolysate and DHA beadlets to add gum Arabic as taught by Chichlowski in order to have a suitable stabilizer for a nutritional composition as taught by Chichlowski.  
It would be prima facie obvious for one of ordinary skill in the art making the Diguet 20-99% corn protein hydrolysate and DHA beadlets to have the sodium DHA salt be the sodium PUFA salt as taught by Hayashi in order to have superior stability in the food products as taught by Hayashi.






Response to Arguments 
Applicants’ comments of August 31, 2022 have been carefully considered and are found to be persuasive only partly persuasive as they relate to the amended claims.   
Applicants note the amendments to claim 1 to recite gum Arabic and where support can be found for this amendment.  
Applicant agrees that Diguet does not teach the presence of a gum and therefore does not disclose gum Arabic.  Applicant notes that a skilled artisan would not be motivated by Diguet to select any gum, let alone gum Arabic from among all the other excipients listed in Moore with any reasonable expectation of successfully achieving the presently claimed invention.  
Moore identified gums generally as a possible dispersion enhancer and a possible disintegrant and these are not included in food such as the cereals of Diguet but instead are typical excipients of tablets.  A skilled artisan would not have been motivated to select any gum from Moore’s list of possible excipients.  
Applicants describe Moore’s description regarding dosage forms, excipients and technologies, but note that Moore does to relate the excipients with the dosage forms or the techniques.  Additionally, the function of a disintegrant is to destroy an otherwise intact structure.  Applicant acknowledges that gums are also listed in Moore as a possible antioxidant, but state that it would be uncommon for a person skilled in the art to consider gums as antioxidants.  While gum guaiacum is specifically mentioned in the list of possible antioxidants in Moore, gum Arabic is not.  Therefore, a skilled artisan would have had no motivation to replace the very common antioxidants of rosemary or sage extracts with the gum of Moore.
Applicants assert that the addition of gum Arabic is shown in the specification in Tables 3 and 4 to have a beneficial effect on sensory stability. 
Applicants assert that Hayashi is not suggestive of employing Na salts of PUFAs in the Diguet compositions, in a food product that is internally consumed, and a skilled artisan would not have consulted Hayashi when dealing with the problem of producing PUFA containing food as it is from a disparate field of endeavor. 
Applicants note the filing of the Terminal Disclaimer resolves the issue of double patenting. 


Applicants’ arguments have been carefully reviewed. Applicants’ argument that an ordinarily skilled artisan would not be motivated by Diguet to select gum with any reasonable expectation of successfully achieving the presently claimed invention is moot in light of the new rejection applied above.
As noted in the new rejection applied above it would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Diguet 20-99% corn protein hydrolysate and DHA beadlets to add gum Arabic as taught by Chichlowski in order to have a suitable stabilizer for a nutritional composition as taught by Chichlowski.  
Applicants’ argument that Hayashi is from a different field of endeavor is not found to be persuasive.  See MPEP 2141.01(a): "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)."
Hayashi is directed to compositions that comprise liposomes that contain PUFA salts. Thus Hayashi is directed to the formulating of compositions comprising PUFAs.  Hayashi expressly states that an object of the present invention is to provide a composition comprising a polyunsaturated fatty acid having higher stability over time.  The key part of Hayashi is the formulation of stable PUFAs over time, not whether the composition are to be used externally or internally.  
The Hayashi reference is quite pertinent to the problem faced by the inventor of optimally formulating PUFAs.  Hayashi has very relevant information to provide about formulating PUFAs with optimal stability.  
 Hayashi teaches personal compositions and Diquet is directed to a personal composition that is consumable but both types of compositions deal with similar issues including ease of formulation and shelf stability.  Thus, the formulating of PUFAs as salts because of their increased stability would be directly relevant to the issues that Diquet is directed to.  A personal of ordinary skill in the art would be interested in issues such as shelf stability in formulating a product for consumers, whether it was to be used for personal use on the outside of the body or to be ingested as a food and Hayashi’s teachings would be highly relevant to a person or ordinary skill in the art formulating PUFAs.  Therefore a person of ordinary skill in the art would be very interested in the teachings of Hayashi when formulating PUFAs for consumer products.  
With respect to the obviousness double patenting rejection, the rejection has been withdrawn above in light of the filing and approval of the terminal disclaimer.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619